Citation Nr: 1224990	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder with depressed mood and anxiety, anxiety disorder not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for infertility, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, including chronic fatigue syndrome, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for multiple joint pain, including fibromyalgia, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1986 and from November 1990 to July 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from September 2002 and October 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2002 decision, the RO denied entitlement to service connection for infertility.  In the October 2008 decision, the RO denied entitlement to service connection for PTSD, chronic fatigue syndrome, and fibromyalgia.

In May 2007 and July 2008, the Board remanded the infertility issue for further development.

The Veteran testified before the undersigned at a March 2010 hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In August 2010, the Board remanded all issues on appeal for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
In an August 2008 statement (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for a gastrointestinal disability (to include irritable bowel syndrome), left hand and neck disabilities, and bilateral shoulder, hip, and knee disabilities, and whether new and material evidence has been received with respect to a claim of service connection for a low back disability.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for infertility, fatigue, and multiple joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder NOS and adjustment disorder with depressed mood and anxiety are the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, namely anxiety disorder NOS and adjustment disorder with depressed mood and anxiety, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
As the Board is granting the claim of service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties at this time. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim '); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records include various psychiatric diagnoses.  For example, VA examination reports dated in October 2008 and November 2010 indicate diagnoses of adjustment disorder with depressed mood and anxiety and anxiety disorder NOS.  Thus, current psychiatric disabilities have been demonstrated.

With regard to PTSD, there is conflicting medical evidence as to whether the Veteran has the disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

An April 2010 psychiatric examination report from an unspecified treatment provider includes a diagnosis of PTSD.  No further explanation or reasoning for this diagnosis was provided.

The clinical psychologist who conducted the November 2010 VA examination opined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  He reasoned that although her reported symptoms were associated with PTSD, the severity of the symptoms and the lack of clinically significant distress or impairment in social or occupational functioning did not warrant a diagnosis of PTSD.  Further, he discussed the Veteran's case with the examiner who had conducted the October 2008 VA examination.  He explained that the October 2008 examiner confirmed that at the time of the previous examination, the Veteran had not reported or endorsed any symptoms of PTSD and did not express any complaints or concerns of having experienced a PTSD-related stressor.

The April 2010 diagnosis of PTSD is entitled to little, if any, probative weight because it not accompanied by any further explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The November 2010 opinion, however, is accompanied by a detailed rationale that was based upon examination of the Veteran and a review of her medical records and reported history and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Id.

Thus, the weight of the evidence is against a finding of current PTSD and the Board concludes that the Veteran does not have a current diagnosis of the disability.  Therefore, the remaining question is whether benefits are payable on the basis of the diagnosed adjustment disorder and/or anxiety disorder NOS.

The Veteran contends that her current psychiatric disability is related to various stressors that she experienced while stationed in Saudi Arabia during the Persian Gulf War.  For example, during the November 2010 VA examination she reported that while she was assigned to the group headquarters for a transportation unit, she voluntarily assisted in the transporting of prisoners of war and civilians to medic units.  During that time, she witnessed severely injured women and children.  Further, she reported that she witnessed her future husband experience an emotional breakdown while they were driving in a car.  Psychiatric symptoms have reportedly persisted ever since such events.

Service personnel records reflect that the Veteran's military occupational specialty was an administrative specialist and that she served in the Southwest Asia Theater of operations during the Persian Gulf War from January to June 1991.  During that time, she was assigned to the 32nd Transport Group in Saudi Arabia (classified as an imminent danger pay area).  

The Veteran is competent to report in-service stressors.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict her reports and they are otherwise consistent with the evidence of record and the circumstances of her service.  Thus, the Board concludes that her reports are also credible and the in-service stressors are conceded for purposes of the diagnosed psychiatric disabilities other than PTSD.
The October 2008 VA examination report includes an opinion that the Veteran's diagnosed adjustment disorder with depressed mood and anxiety was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  This opinion was based on a review of the Veteran's claims file (including her military records and treatment records), a clinical evaluation of the Veteran, and a review of recent research and DSM-IV diagnostic criteria.   

The examiner who conducted the November 2010 VA examination noted the October 2008 opinion and explained that the rationale for the opinion was contained in the comment section of the examination report under the diagnosis section.  Specifically, the Veteran experienced depression and anxiety due to her inability to have children as well as work and post-divorce issues, and these problems were not service-related.

However, the November 2010 examiner also opined that that if the Veteran's claimed stressors were verified, it was likely ("as least as likely as not") that the diagnosed anxiety disorder NOS was associated with her service in Southwest Asia during the Persian Gulf War.  There was no further explanation or reasoning provided for this opinion.

While the examiner who provided the November 2010 opinion did not provide a detailed rationale, he concluded that based upon examination of the Veteran and a review of her medical records and reported history, her current anxiety disorder NOS was likely related to her reported in-service stressors.  Moreover, there are no medical opinions contrary to that of the November 2010 opinion pertaining to the diagnosis of anxiety disorder NOS.  

As for the diagnosed adjustment disorder with depressed mood and anxiety, the October 2008 and November 2010 opinions are of little probative weight because they did not reflect consideration of the Veteran's reports of psychiatric symptoms in the years since her in-service stressors.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).
The Veteran's is competent to report the symptoms of her psychiatric disability as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict her reports and they are otherwise consistent with the evidence of record.  Therefore, her reports of psychiatric problems since service are deemed credible.

In light of the Veteran's competent and credible reports of psychiatric symptoms since service, and resolving reasonable doubt in her favor, the Board concludes that the criteria for service connection for the currently diagnosed adjustment disorder with depressed mood and anxiety have also been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

There is no evidence of any other currently diagnosed psychiatric disabilities.  However, the weight of the evidence supports a conclusion that regardless of how diagnosed, the Veteran's current psychiatric disability was incurred in service.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (holding that a claim for service connection for a psychiatric disability encompasses all symptomatology of that disability, regardless of how diagnosed).


ORDER

Entitlement to service connection for a psychiatric disability, namely anxiety disorder NOS and adjustment disorder with depressed mood and anxiety, is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Medical records, including a February 2011 VA examination report, include diagnoses of infertility.  Also, the Veteran has reported on numerous occasions that she has experienced fatigue and multiple joint pain (which she attributes to chronic fatigue syndrome and fibromyalgia) ever since her return from service in the Southwest Asia Theater of operations during the Persian Gulf War.  She contends that such problems are related to exposure to various toxins during such service, including smoke from oil fires and sandstorms, as well as anthrax vaccinations received in service.  A service treatment record dated in April 1991 confirms that the Veteran received the anthrax vaccine.

An October 2007 VA examination report includes an opinion that the Veteran's infertility was not likely ("less likely as not") caused by environmental exposures in service.  This opinion was based upon examination of the Veteran and a review of her medical records and history.

In May 2009, a VA physician opined that it was doubtful that any exposures would account for infertility and that there was no indication of a medically unexplained illness.  Rather, the Veteran's documented adhesions and endometriosis (along with a questionable sperm competency) were most likely the reason for her infertility.  No further explanation or reasoning for these opinions was provided.

A November 2010 VA examination report includes an opinion that the Veteran's infertility was of unknown medical cause.  This opinion was based on the conclusions of two separate VA gynecological physicians who did their own previous examinations.  One such examination, which was conducted in June 2003, reflected that the Veteran had secondary infertility of unknown etiology, but that pelvic adhesions were suspected.  The second examination, which was conducted in November 2010, is not currently among the evidence of record.

The physician assistant who conducted the February 2011 VA examination opined that it was not likely ("less likely as not"/"less than 50/50 probability") that the Veteran's infertility was related to service.  This opinion was based on a previous VA treatment record and VA examination reports which indicated that the infertility was likely related to adhesions and endometriosis and was not related to toxins in service.

The Veteran was also afforded VA examinations for chronic fatigue syndrome and fibromyalgia in September 2008 and February 2011.  During each of these examinations, it was found that she did not meet the criteria for these disabilities and no diagnoses were provided.

A remand is necessary in order to obtain new medical opinions as to the etiology of the current infertility, fatigue, and multiple joint pain for a number of reasons. Although several opinions have been given that the Veteran's infertility is related to adhesions or endometriosis, no opinion has been given as to etiology of these disabilities.  Further, no adequate opinions have been obtained as to whether the infertility, fatigue, and multiple joint pain represent objective indications of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The November 2010 VA examination report makes reference to a VA gynecological evaluation also conducted in November 2010.  The most recent VA treatment records in the claims file are contained in the Tampa Vista electronic records system and are dated in April 2010.  There are no additional records among the Veteran's paperless records in the Virtual VA system.  

Furthermore, the Veteran has reported that she was afforded a VA Persian Gulf War examination sometime between 1991 and 1993 at the VA Medical Center in Tampa, Florida (VAMC Tampa) or the VA outpatient clinic in New Port Richey, Florida (VAOPC New Port Richey).  In its August 2010 remand, the Board instructed the AOJ to obtain a copy of any such examination report.  The AOJ subsequently included in the claims file a duplicate copy of the September 2008 VA examination, but it is unclear as to whether any attempts were made to obtain a copy of any earlier Persian Gulf War examination report.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In a May 2012 statement (VA Form 21-4138), the Veteran reported that she was scheduled to be examined by a rheumatologist for her fatigue and multiple joint pain.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any additional treatment records for fatigue and multiple joint pain are relevant to the issues on appeal.  A remand is also necessary to attempt to obtain these records.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the name and address of the private rheumatologist identified in her May 2012 statement where she has received treatment for fatigue and multiple joint pain.  

2.  If the Veteran provides sufficient information to obtain additional private treatment records, the AOJ should take all necessary steps to obtain and associate with the claims file all such relevant records for infertility, fatigue, and multiple joint pain.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file. 

3.  Obtain and associate with the claims file all records of the Veteran's treatment for infertility, fatigue, and multiple joint pain contained in the Tampa Vista electronic records system from April 2010 to the present and a copy of any Persian Gulf War examination conducted sometime between 1991 and 1993 at VAMC Tampa or VAOPC New Port Richey.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the February 2011 VA examinations to review the claims file, including this remand, and provide an opinion as to the etiology of the Veteran's current infertility, fatigue, and multiple joint pain.

The opinion provider should answer all of the following questions as definitively as possible:

	(a)  Is it at least as likely as not (50 percent 	probability or more) that the Veteran's current	infertility is due to adhesions, endometriosis, 	and/or any other specific disease entity or 	entities?

	If so, is it at least as likely as not (50 percent 
	probability or more) that any such disease entity 	had its onset in service, is related to exposure to 	environmental toxins in service, is related to 	anthrax vaccinations in service, or is otherwise 	related to a disease or injury in service, especially 	during the Veteran's service in the Persian Gulf?

	(b)   If the Veteran's infertility is not due to any 	specific disease entity, is it at least as likely as 	not (50 percent probability or more) that it	represents an objective indication of chronic 	disability resulting from an undiagnosed illness 	related to the Veteran's Persian Gulf War service 	or a medically unexplained chronic 	multisymptom illness which is defined by a 	cluster of signs or symptoms?  

	If so, the opinion provider should also describe 	the extent to which the illness has manifested.

	(c)  Is it at least as likely as not (50 percent 	probability or more) that the Veteran's current	fatigue is due to chronic fatigue syndrome or any 	other specific disease entity or entities?

	If so, is it at least as likely as not (50 percent 
	probability or more) that any such disease entity 	had its onset in service, is related to exposure to 	environmental toxins in service, is related to 	anthrax vaccinations in service, or is otherwise 	related to a disease or injury in service, especially 	during the Veteran's service in the Persian Gulf?

	(d)  If the Veteran's fatigue is not due to any 	specific disease entity, is it at least as likely as 	not (50 percent probability or more) that it	represents an objective indication of chronic 	disability resulting from an undiagnosed illness 	related to the Veteran's Persian Gulf War service 	or a medically unexplained chronic    	multisymptom illness which is defined by a 	cluster of signs or symptoms?  

	If so, the opinion provider should also describe 	the extent to which the illness has manifested.
	(e)  Is it at least as likely as not (50 percent 	probability or more) that the Veteran's current	multiple joint pain is due to fibromyalgia or any 	other specific disease entity or entities?

	If so, is it at least as likely as not (50 percent 
	probability or more) that any such disease entity 	had its onset in service, is related to exposure to 	environmental toxins in service, is related to 	anthrax vaccinations in service, or is otherwise 	related to a disease or injury in service, especially 	during the Veteran's service in the Persian Gulf?
	
	(f)  If the Veteran's multiple joint pain is not due 	to any specific disease entity, is it at least as 	likely as not (50 percent probability or more) that 	it represents an objective indication of chronic 	disability resulting from an undiagnosed illness 	related to the Veteran's Persian Gulf War service 	or a medically unexplained chronic 	multisymptom illness which is defined by a 	cluster of signs or symptoms?  
	
	If so, the opinion provider should also describe 	the extent to which the illness has manifested.

In formulating the above opinions, the opinion provider should comment on the significance, if any, of the Veteran's reports of exposure to environmental toxins in service, the conceded use of the anthrax vaccine in service, and the Veteran's reports of fatigue and multiple joint pain in the years since service.  For purposes of these opinions, the opinion provider should presume that the Veteran's reports of exposure to toxins in service are accurate.

The opinion provider must provide a rationale for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of exposure to toxins or treatment for infertility, fatigue, or multiple joint pain in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report exposure to toxins in service, her symptoms and history, and such reports, including those of a continuity of fatigue and multiple joint pain in the years since service, must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the February 2011 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded new VA examinations to obtain the necessary opinions.

5.  The AOJ should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


